Exhibit 10.8

September 2, 2020

Volkswagen Group of America Investments, LLC

220 Ferdinand Porsche Dr.

Herndon, VA 20171

Attn: Kevin Duke

Re: Earmarking of Proceeds from Prospective Business Combination of QuantumScape
Corporation with Kensington Capital Acquisition Corporation (the “Merger”)

Ladies and Gentlemen:

This letter is intended to confirm the agreement among QuantumScape Corporation
(“QuantumScape”), Kensington Capital Acquisition Corporation (“Kensington”) and
Volkswagen Group of America Investments, LLC (“VWGoAI”) regarding the Merger.

Kensington and QuantumScape believes the Merger will benefit both QuantumScape
and VWGoAI by providing QuantumScape additional capital to advance its business
and to meet its obligations to each of VWGoAI and QSV Operations
LLC.  Kensington and QuantumScape agree that QuantumScape will reserve proceeds
(such reserved proceeds, the “Earmarked Funds”) from the Series F Preferred
Stock financing and the capital obtained through the Merger (including any
concurrent “PIPE” financing) in a separate account to fully fund its expected
equity contributions pursuant to Section 3.6 of the Amended and Restated Limited
Liability Company Agreement of QSV Operations LLC, dated May 14, 2020 (the “LLC
Agreement”), which the parties agree today amounts to $134 million.  The
Earmarked Funds shall only be invested in U.S. bank accounts or money market
funds having a AAA rating and Kensington and QuantumScape shall provide VWGoAI
with a bank statement reflecting the current balance in such account promptly at
any time VWGoAI requests the same.

QuantumScape agrees that the Merger will not affect the LLC Agreement, which
will remain in full force and effect immediately following the closing of the
Merger.

The parties are entering into this letter agreement in connection with an
amendment to the May 14, 2020, Series F Preferred Stock Purchase Agreement among
the parties, which amendment is due and valid consideration for the agreements
made by Kensington and QuantumScape above.  Upon execution by the parties
hereto, this letter agreement will represent a binding agreement among
Kensington, QuantumScape and VWGoAI.  The provisions of Article IX of the LLC
Agreement shall apply to this letter agreement mutatis mutandis.

 

[Signature page follows]

Very truly yours,



--------------------------------------------------------------------------------

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

By:

/s/ Justin Mirro

Name:

Justin Mirro

Title:

Chief Executive Officer

 

QUANTUMSCAPE CORPORATION

 

/s/ Jagdeep Singh

Name:

  Jagdeep Singh

Title:

  Chief Executive Officer

 

Agreed and Accepted:

VOLKSWAGEN GROUP OF AMERICA INVESTMENTS, LLC

 

By:

/s/ Kevin Duke

Name:

Kevin Duke

Title:

VP & Secretary

 

-2-